—Determination unanimously confirmed and petition dismissed. Memorandum: Respondents’ determination that petitioner was guilty of violating prison disciplinary rules 1.00 (7 NYCRR 270.2 [A]; violation of Penal Law), 113.12 (7 NYCRR 270.2 [B] [14] [iii]; conspiracy to sell controlled substances) and 114.10 (7 NYCRR 270.2 [B] [15] [i]; smuggling) is supported by substantial evidence (see, Matter of Perez v Wilmot, 67 NY2d 615). The misbehavior report and the testimony of Correction Officer Dunleavy were "sufficiently relevant and probative to support the findings of the hearing officer” (Matter of Perez v Wilmot, supra, at 616-617). There is no merit to petitioner’s contentions regarding either the sufficiency of the misbehavior report (see, 7 NYCRR 251-3.1 [c] [1]; Matter of Martin v Coughlin, 173 AD2d 1039, 1040; Matter of Vogelsang v Coombe, 105 AD2d 913, 914, affd 66 NY2d 835) or his claimed denial of the right to conduct a proper defense.
Finally, contrary to petitioner’s argument, the Superintendent’s decision to revoke the visitation privileges of petitioner’s wife was independent of the Tier III Superintendent’s hearing and was not a part of respondents’ determination now challenged (see, Matter of Inman v Coughlin, 156 AD2d 786, *1002787). (Article 78 Proceeding Transferred by Order of Supreme Court, Cayuga County, Contiguglia, J.) Present — Pine, J. P., Fallon, Boomer, Davis and Boehm, JJ.